Appellant was convicted of the offense of murder with malice and his punishment was assessed at death. *Page 542 
The testimony offered by the State shows that at the time of the commission of the alleged offense, appellant lived with J. G. Smith and family, and had lived with them for a period of approximately two and one-half years. Smith had five children at home; two boys and three girls. The oldest girl, Eugenia, was fifteen years of age; Jewel was thirteen and the youngest was eight years of age. The three girls slept in the main dwelling house across the hall from where their father slept. Appellant and the two boys occupied a house situated about one hundred feet from the main residence. At the time of the commission of the offense, the father was in Houston and the housekeeper had gone to sit up with a corpse. At about four o'clock in the morning, Eugenia discovered appellant on her bed. She asked him to get out but he demurred. The two girls shoved him out of the room, and in the struggle he caught the door and held it closed for some time to prevent anyone from coming out. He then suddenly opened the door and struck Eugenia with a gun barrel. Jewel asked him not to hit her sister, whereupon he replied: "I will shoot you," and then fired, the shot striking her in the left side, from the effect of which she died.
Appellant testified that he had been sleeping with Eugenia for the past two years; that on this particular night he and Eugenia both awakened about four o'clock and talked for quite a while; that he told her he was going to the funeral, but that she insisted that he should not go. This precipitated an argument and during the argument she got up and procured the gun which he tried to take away from her; that in the scuffle the gun was accidently discharged, striking Jewel in the left side.
The only question presented for review is the action of the trial court in overruling his motion for a new trial, based upon claimed newly discovered evidence. He alleged in his motion that since his trial, his attorneys have discovered that appellant was insane at the time of the commission of the alleged offense, and had been for some time prior thereto; that after said matter was brought to their attention, they made diligent inquiry and found a number of parties who had known appellant for years and who would testify that he was of unsound mind. The State contested this motion, and at the hearing thereof, the court heard evidence relative thereto. While a number of witnesses testified that appellant was of weak mind and a half-wit, they admitted that he possessed sufficient intelligence to know the right from the wrong — that he knew it was *Page 543 
wrong to kill another person. George Bingham, one of the claimed newly discovered witnesses, testified upon the hearing that he attended the trial; that he conferred with appellant's attorneys at the time of, and previous to, the trial and during such conferences advised them of appellant's mental condition. The court found that the testimony touching appellant's mental condition and claimed by them to be newly discovered, was not newly discovered. Williams v. State, 66 S.W.2d 306.
However, the testimony offered by appellant in support of his allegation of insanity is not sufficient, under the law, to relieve him from responsibility. Under the facts as disclosed by this record, we would not be justified in setting aside the judgment of the trial court.
Finding no reversible error in the record, the judgment of the trial court is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.